Citation Nr: 1740268	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-32 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS), status post discectomy with residual asymptomatic postoperative scar (formerly described as chronic low back pain with leg radiculopathy secondary to herniated nucleus pulposus at L4-5).

2. Entitlement to initial evaluation in excess of 20 percent for sciatic radiculopathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1986 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted a 20 percent disability rating for IVDS status post discectomy with residual asymptomatic postoperative scar (formerly described as chronic low back pain with leg radiculopathy secondary to herniated nucleus pulposus at L4-5) ("IVDS") and an initial rating of 10 percent for sciatic radiculopathy of the left lower extremity. A May 2010 rating decision increased the initial rating for sciatic radiculopathy to 20 percent. The appeal was subsequently transferred to the RO in Roanoke, Virginia. In October 2016, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Veteran's Form VA-9 substantive appeal limited his appeal to the issue of an increased initial rating for IVDS, VA continued to adjudicate the issue of entitlement to an initial increased rating for sciatic radiculopathy.  Thus, the Veteran has reason to believe both issues are now on appeal. 38 C.F.R. § 20.202 (2014); Percy v. Shinseki, 23 Vet App. 37 (2009) (an issue can be on appeal if VA has implicitly or explicitly treated it as on appeal and the appellant might have reason to believe it was on appeal). As such, the Board will consider both matters.  

As set forth below (in the remand portion of this decision), the Board finds that the issue of entitlement to a TDIU is on appeal.  This claim is being remanded for further evidentiary development. 

FINDINGS OF FACT

1. The Veteran's IVDS was not manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a year, or by forward flexion to 15 degrees or less, or any ankylosis of the spine.
2. A service-connected scar located on the Veteran's lumbar spine is asymptomatic.

3. The sciatic radiculopathy of the Veteran's left lower extremity has been characterized by moderate incomplete paralysis of the sciatic nerve; moderately severe incomplete paralysis has not been shown.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 20 percent for IVDS status post discectomy with residual asymptomatic postoperative scar have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2. The criteria for a rating in excess of 20 percent for sciatic radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8599-8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The duty to notify has been met. See VA correspondence dated November 2008. The Veteran has not alleged prejudice with regard to notice. "Absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). Thus, nothing more is required.

Regarding the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The record includes available service treatment records, VA treatment and examination reports, private medical treatment records, and Social Security Administration records. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds that there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. U.S.C.A. § 5103A; 38 C.F.R. §3.159 (2016). 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate, as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Neither the Veteran nor his representative has alleged any deficiencies with regard to the lumbar spine examination afforded to the Veteran. See Doucette v. Shulkin, 28 Vet. App. 366 (2017). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). The available medical evidence is sufficient for an adequate determination. There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

II. Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016). Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support. 38 C.F.R. § 4.10 (2016). 

In evaluating musculoskeletal disorders of the spine, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination. 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). The United States Court of Appeals for Veterans' Claims (the Court) has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2016). Johnson v. Brown, 9 Vet. App. 7 (1996). However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between joint motion pain and pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The examination upon which ratings are based must adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2016).

Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss. Id. The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2016). With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999).

Here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).
A. Increased Rating - IVDS

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for service connected IVDS. He has also stated that his condition has worsened, that his lumbar back is more painful, and that he suffers from loss of range of motion.
The Veteran is currently rated at 20 percent disabled for service-connected IVDS, rated under Diagnostic Code 5243 of 38 C.F.R. § 4.71a. The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine and provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). The General Rating Formula for rating disability of the spine is as follows: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the lumbar spine affected by residuals of injury or disease. Unfavorable ankylosis of the entire lumbar spine, assign a 40 percent rating. Forward flexion of the lumbar spine 15 degrees or less; or, favorable ankylosis of the entire spine, assign a 30 percent rating. Forward flexion of the lumbar spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the lumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the lumbar spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the lumbar spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.  Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the spine is 340 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

 Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows: with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted. With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted. With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Relevant medical evidence includes private medical treatment records which reflect the Veteran's consistent complaints of back pain and continual pain management with prescribed medication for the entirety of the appeal period. The treatment records are silent concerning the level of severity of the disability.  

At a VA examination in September 2015, the examiner confirmed diagnosis of IVDS and found that the Veteran did experience flare-ups of his IVDS disability which were continuous and moderately to severely painful. These flare-ups lasted up to a few days. Forward lumbar flexion was measured at 80 degrees, extension at 20 degrees, right lateral flexion at 20 degrees, left lateral flexion at 20 degrees, right lateral rotation at 20 degrees, and left lateral rotation at 20 degrees. The examiner noted pain upon examination but also noted that the Veteran did not suffer from functional loss because of his loss of range of motion. The examiner made no findings of guarding or tenderness of the lumbar spine. The examiner noted that the Veteran did not have ankylosis of the spine and that he suffered from episodes of bed rest over the past twelve months having a total duration of less than one week. 

A December 2016 VA examination report reflects the Veteran reporting impairment while sitting and standing as well as an inability to work due to medications he is required to take to manage his pain. Forward lumbar flexion was measured at 45 degrees, extension at 15 degrees, right lateral flexion at 10 degrees, left lateral flexion at 15 degrees, right lateral rotation at 30 degrees, and left lateral rotation at 10 degrees. The examiner noted that the loss of range of motion contributed to a functional loss as it limited the Veteran's ambulation. The examiner also noted pain on examination, evidence of pain on weight bearing, and muscle spasm, guarding, and localized lumbar tenderness which resulted in abnormal gait or spine contour. The examiner made no findings of muscle atrophy or ankylosis of the spine, and noted there were no incapacitating episodes which required bed rest over the past twelve months. 

Social Security Administration records dated May 2014 reflect the Veteran was found disabled as a result of degenerative disc disease. Records further detail the Veteran's daily activities were limited by painful motion as a result of his lumbar back pain.  

Additionally, the Veteran has submitted correspondence from Titan America dated February 2011 which details the Veteran had exhausted twelve weeks of family medical leave and short term disability coverage had expired. The correspondence is silent regarding incapacitating episodes or physician ordered bed rest for the Veteran's disability.   

Under the General Rating Formula, the Board finds that the evidence does not support the assignment of a rating in excess of 20 percent. As previously noted, a 30 percent evaluation is warranted where there is forward flexion of the spine of 15 degrees or less; or, unfavorable ankylosis of the entire lumbar spine. The Board finds the comprehensive evidence of record does not reflect a range of motion indicative of a 30 percent disability rating. The most decreased lumbar spine forward flexion was in December 2016, which reflected 45 degrees. These measurements of the range of motion do not approach a limit of 15 degrees or less of forward lumbar flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance. Moreover, there were no findings of ankylosis at any time, or the functional equivalent thereof. Therefore, an initial disability rating in excess of 20 percent is not warranted under the criteria of the General Rating Formula for IVDS.

It is necessary to consider, along with the schedular criteria, functional loss due to flare ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07. The evidence includes the Veteran's complaints of low lumbar back pain and limited motion. The Veteran states his disability is manifested by functional limitation due to pain on motion. The VA examination reports include the Veteran's report of pain with range of motion testing. However, even accounting for any limitations of his range of motion due to pain, the Veteran's range of motion still exceeds that which is required for a 30 percent disability rating. Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment. There is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain. 38 C.F.R. §§ 4.7, 4.10, 4.45, 4.59, 4.71a. 

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for IVDS used for evaluating incapacitating episodes. The Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months, necessary for the next higher rating of 40 percent, under the Formula for Rating IVDS Based on Incapacitating Episodes. While the September 2015 VA examination report did note an incapacitating episode, that the episode was described as having a total duration of less than one week. As such, a disability rating in excess of 20 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted. See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered whether a separate compensable disability rating is warranted based upon a neurologic disability related to the Veteran's spine. The evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints, that are related to the service-connected spine disability. The Board concludes that the Veteran does not have objective neurologic abnormalities associated with his service-connected spine disability other than the already service-connected disabilities for which separate ratings are provided and currently in effect.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his service-connected IVDS disability. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). He is also credible in his reports of symptoms and their effect on his activities. He is not however competent to identify a specific level of disability of his disability according to the appropriate Diagnostic Code. Such competent evidence concerning the nature and extent of the Veteran's service-connected IVDS disability has been provided by VA medical professionals who have objectively examined him. The medical findings directly address the criteria under which the disability is evaluated. The Board finds these clinical records to be competent, objective, and probative evidence of record, and therefore, they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

As such, a disability rating in excess of 20 percent the Veteran's IVDS under Diagnostic Code 5243 is not warranted.  In reaching this conclusion, the Board also notes that the evaluations of record reflect that the service connected scar related to the Veteran's IVDS remains asymptomatic.  As such, a separate compensable rating for this scar is not warranted. 

B. Increased Rating - Radiculopathy

The Veteran contends that he is entitled to a disability rating in excess of 20 percent for the service-connected sciatic radiculopathy of the lower left extremity and asserts that his current rating percentage does not adequately represent his level of disability.  He is currently rated under Diagnostic Code 8599-8520. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2016). When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016). According to the policy in the Rating Schedule, when a disability is not specifically listed, the diagnostic code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2016). 

DC 8520 applies to paralysis of the sciatic nerve. Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost. Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given." Id. A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy. A 40 percent disability rating is assigned for moderately severe, incomplete paralysis. A 20 percent disability rating is assigned for moderate, incomplete paralysis. 38 C.F.R. § 4.124a, DC 8620. The Rating Schedule further clarifies that "when the [neural] involvement is wholly sensory, the rating should be for mild, or at most, [ ] moderate," incomplete paralysis. 38 C.F.R. § 4.124a. 

Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve. Neuritis and neuralgia are rated as incomplete paralysis. Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Private medical treatment records reflect complaints of pain in the lower left extremity but are silent as to any other detail of the severity of the disability. 

A VA examination in September 2015 reflects that the Veteran had mild constant pain and mild numbness in the left lower extremity. The examiner also noted decreased sensation to light touch in the foot/toes area of the lower left extremity. There were no findings of intermittent pain, paesthesias and/or dysesthesias, or muscle atrophy. A straight leg raising test was positive. The examiner concluded that the lower left extremity radiculopathy was mild in severity.

A December 2016 VA examination reflects the Veteran had mild constant pain and moderate paresthesias and /or dysesthesias and numbness in the left lower extremity. The examiner noted decreased sensation to light touch in the upper anterior thigh, thigh/knee, and lower leg/ankle area. A straight leg raising test was positive. The examiner concluded that the lower left extremity radiculopathy was moderate in severity. 

The Board finds that the Veteran is not entitled to a rating in excess of 20 percent because he did not exhibit more than moderate incomplete paralysis at any point during the appeal period. As noted above, throughout the appeal period the Veteran has complained of pain, numbness, and tingling in his left buttock and down into his left lower extremity, causing his left leg to give out at times. As an initial matter, the Veteran has not exhibited muscle atrophy in his left lower extremity or complete paralysis of the sciatic nerve at any point during the appeal period. As such, ratings of 60 percent or 80 percent are not warranted. Additionally, the Veteran has not exhibited severe incomplete paralysis of the sciatic nerve affecting the left lower extremity at any point during the applicable appeal period. At no point has he exhibited muscle wasting or atrophy in his left lower extremity. The Veteran exhibited decreased sensation in his left lower extremity at both VA examinations and exhibited moderate paresthesias and/or dysesthesias and numbness in the lower left extremity during the December 2016 VA examination. Based on the Veteran's reports, the physical examination findings and the Veteran's history, the December 2016 VA examiner found that his left lower extremity radiculopathy was moderate in severity. 

In summary, the Veteran's left lower extremity symptomatology showed no more than sensory loss with pain, numbness, and tingling during the appeal period. Thus, the radicular symptoms in the left lower extremity are intermittent and wholly sensory in nature, and 38 C.F.R. § 4.124a  provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. In consideration of the foregoing, the Board finds that the left lower extremity radiculopathy more closely approximates neuritis, neuralgia, or incomplete paralysis of the sciatic nerve that is mild in degree rather than moderate neuritis, neuralgia, or incomplete paralysis of the sciatic nerve.  The criteria for a rating in excess of 20 percent for left lower extremity radiculopathy under DC 8520, 8620, or 8720 have not been met for any period. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. The Board finds that a rating in excess of 20 percent is not warranted.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a disability rating in excess of 20 percent for intervertebral disc syndrome (IVDS), status post discectomy with residual asymptomatic postoperative scar is denied.

Entitlement to initial evaluation in excess of 20 percent for sciatic radiculopathy of the left lower extremity is denied.


REMAND

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be properly before the Board if such a claim is alleged or raised by the record.  Here, the Veteran indicated on his VA Form 8940 dated September 2015 that he was not filing for TDIU as he did not qualify. See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Subsequently, however, according to evidence received pursuant to the Board's last remand in October 2016, there appears to be evidence of record reflecting impairment of the Veteran's employability due to a service-connected disability.  Specifically, at the December 2016 VA examination, the Veteran reported that he was unable to work due to medications that he is taking to manage his pain.  Accordingly, the Board finds that a VA examination is necessary to determine if any of the Veteran's service-connected disabilities have rendered him unable to maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the functional impairment of his service-connected disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  

The examiner is asked to discuss specifically the functional effects caused solely by the Veteran's service-connected disabilities-to IVDS, sciatic radiculopathy of both lower extremities, femoral radiculopathy of both lower extremities, ganglion cyst of the left ankle, ganglion cyst of the left wrist, and erectile dysfunction.  In this regard, the examiner is specifically instructed to consider and discuss the Veteran's reports of being unable to work due to the pain medication he takes some of his service-connected disabilities.  

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing all indicated development, the issue of entitlement to a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by VA.  However, he is again advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood, 1 Vet. App. at 190.  His failure to report for a VA medical examination may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court are to be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


